JOHN W. HUBER, United States Attorney (#7226)
MICHAEL GADD, Special Assistant United States Attorney (#13704)
KENT A. BURGGRAAF, Special Assistant United States Attorney (#13044)
VERNON G. STEJSKAL, Assistant United States Attorney (#8434)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
Email: michael.gadd@usdoj.gov

                          IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION


    UNITED STATES OF AMERICA,                        Case No. 2:16-cr-00631-DAK

           Plaintiff,                                MEMORANDUM IN OPPOSITION TO
                                                     DEFENDANT’S MOTION TO EXCLUDE
           vs.                                       THE DOLLAR VALUE OF
                                                     CRYPTOCURRENCIES
    AARON MICHAEL SHAMO,

           Defendant.                                Judge Dale A. Kimball



         The United States, by and through Michael Gadd, Special Assistant United States

Attorney, urges the Court to deny the defendant’s motion to exclude evidence of the dollar value

of various cryptocurrencies.1 Cryptocurrencies are exchanged every day for fiat currencies;

current and historical exchange rates are widely available. There is no risk of unfair prejudice in

telling the jury the dollar value of cryptocurrencies seized from the defendant’s cryptocurrency

wallets.




1
    The Defendant’s motion is Doc. 202.
Table of Contents

1.   STATEMENT OF FACTS ...................................................................................................... 2
         1.1        Cryptocurrency ....................................................................................................... 2
         1.2        Engaged in Peer-to-Peer Exchanges ....................................................................... 3
         1.3        Present and Historical Values ................................................................................. 6
         1.4        Defendant’s Devices ............................................................................................... 9
         1.5        Auction .................................................................................................................. 10
         1.6        Earnings from Drug Trafficking ........................................................................... 11
2    ARGUMENT......................................................................................................................... 12
         2.1        The historical dollar value of Bitcoin is widely known and readily accessible. ... 12
         2.2     The cryptocurrency seized from the defendant’s wallets came solely from illicit
         activity............................................................................................................................... 14
         2.3    Revealing the auction price to the jury will not create unfair prejudice against the
         defendant because exchange rates can be easily explained. ............................................. 15
         2.4     Unlike a commercial bank, cryptocurrency wallet software applications do not
         offer compounding interest to their customers. ................................................................ 16
         2.5    Even if some of the cryptocurrency in the defendant’s wallets was earned by his
         co-conspirators, the defendant has co-conspirator liability for all of the cryptocurrency
         found in his wallets. .......................................................................................................... 17




                                            1.          STATEMENT OF FACTS

         1.         The defendant and his co-conspirators manufactured Fentanyl-laced fake

Oxycodone and other illicit drugs.

         2.         The defendant, with help from his co-conspirators, sold those drugs on the Dark

Net, including on AlphaBay.

         3.         Customers paid the defendant with Bitcoin.

         1.1        Cryptocurrency

         4.         Bitcoin is a cryptocurrency.




                                                                       2
       5.      Cryptocurrencies are decentralized digital currencies; cryptocurrencies have no

centralized administering authority such as a national bank or the Federal Reserve.

       6.      Cryptocurrencies are open source and math based; they use a global network of

participants to validate transactions, which are recorded on a publicly accessible ledger called the

blockchain. The exchange rate of a cryptocurrency follows basic economic principles, such as

supply and demand.

       7.      Bitcoin has been acknowledged by the US Treasury. It can be used to conduct

legitimate transactions at businesses in Utah and throughout the world, including, for example, at

Overstock.com.

       8.      Cryptocurrencies are held in digital “wallets.” Wallets are software programs.

       9.      Cryptocurrencies can be exchanged for fiat currencies, like US Dollars.

       10.     Cryptocurrency-to-dollar exchanges happen with the aid of an exchanger.

       11.     Exchangers can be (1) commercial online exchangers; (2) cryptocurrency ATMs

or kiosks; or (3) peer-to-peer exchangers.

       12.     The defendant and his co-conspirators mostly used peer-to-peer exchangers to

convert their Bitcoin into US Dollars.

       1.2     Engaged in Peer-to-Peer Exchanges

       13.     The defendant set up Bitcoin-for-US Dollar exchanges frequently. United States

proposed Exhibits 14.00, 14.02, 14.03, 14.20, and 14.21 show numerous examples of the

defendant setting up peer-to-peer exchanges. Here is an example from proposed exhibit 14.02.

The blue texts came from the defendant. The grey responses are from his buyer:




                                                 3
4
               13.1    The defendant starts by identifying himself by the username he used on

“Localbitcoins”—a website that connects bitcoin buyers and sellers. Once they meet up to make

the trade, the buyer texts his cryptocurrency wallet address to the defendant; the wallet address is

the long string of characters that begins with 1HBE2Q. The defendant needed the buyer’s wallet

address in order to transfer Bitcoin to the buyer.

               13.2    Nine days after their first transaction, the buyer asked the defendant if he

could buy “$5k” of bitcoin from the defendant. The defendant indicated he could sell “15k”

worth of Bitcoin to the buyer.



                                                     5
       1.3     Present and Historical Values

       14.     The Bitcoin Blockchain is publicly accessible. For example, it can be accessed

online at Blockchain.info (which now redirects to Blockchain.com; (last checked May 8, 2019)).

       15.     Blockchain.info also shows current and historical dollar values for bitcoin. Here,

for example, is a screenshot (captured May 10, 2019) that shows the historical dollar value of

bitcoin for the last two years:




                                                6
       16.     Here is a screenshot from Blockchain.info of the historical dollar value of Bitcoin

from its inception until the present (captured May 10, 2019):




       17.     The defendant visited Blockchain.info during the time period covering his

criminal conduct, as demonstrated in proposed Exhibit 14.32, which contains a list of URLs the

defendant visited.

       18.     On November 22, 2016, one Bitcoin was worth $748.75USD (historical value

shown on Blockchain.info).




                                                7
       19.     A simple google search will reveal the dollar value of various world currencies,

including bitcoin (screenshot taken on April 30, 2019):




       20.     Major cryptocurrency exchanges publish current and historical exchange rates.

Here is a screenshot from the frontpage of one of those exchanges, Coinbase.com, taken on May

1, 2019. At the time of the screen shot, one Bitcoin was worth $5,298.51 USD:




                                                8
       21.      Like Coinbase, Bitstamp.net is a major exchange. Here is a screenshot showing

current and historical dollar values for Bitcoin taken May 1, 2019. At the time of the screenshot,

one Bitcoin was worth $5,298.20 USD:




       1.4      Defendant’s Devices

       22.      On November 22, 2016, the defendant was arrested at his residence. His residence

was searched.

       23.      Agents seized computers, phones, and other electronic devices from the defendant

and his residence.

       24.      Agents searched those electronic devices for evidence of the defendant’s crimes,

including evidence of cryptocurrency transactions.


                                                9
          25.   Agents collectively spent well over one thousand man-hours searching for the

defendant’s cryptocurrency wallets and passwords to his wallets. The defendant did not assist

agents as they worked to identify, access, and seize his cryptocurrency.

          26.   Agents eventually gained accessed to most, but not all, of the defendant’s

cryptocurrency wallets and seized his cryptocurrency from the wallets to which the agents had

access.

          27.   In total, agents seized approximately 513.15 Bitcoins from the defendant’s

wallets.

          28.   Agents also seized similar quantities of two other cryptocurrencies (Bitcoin Cash

and Bitcoin Gold) that were created by “forks” in the blockchain.

          29.   A “fork” is a change to the software of the digital currency network that creates

two separate versions of the blockchain with a shared history. In practical terms, after the fork,

the next time the software for the defendant’s wallets was updated, the wallets held a new

cryptocurrency in a quantity equal to the number of Bitcoins in the wallet.

          1.5   Auction

          30.   The United States moved the Court for an order to conduct an interlocutory sale

of the defendant’s Bitcoin and some other seized assets. The defendant and his co-defendants

stipulated to the interlocutory sale.

          31.   In February 2018, the defendant’s 513.15 Bitcoins were auction off by the United

States Marshal’s Service for $5,357,950.38 USD. The auction yielded a net exchange value of

$10,441.29 USD per Bitcoin.




                                                 10
        1.6    Earnings from Drug Trafficking

        32.    The United States will call an expert witness at trial, Special Agent Guy Gino, to

educate the jury on, among other things, cryptocurrency, cryptocurrency wallets, the blockchain,

and cryptocurrency exchanges.

        33.    Special Agent Gino will testify that he reviewed the cryptocurrency found in the

defendant’s wallets and determined that none of the currency found in the defendant’s wallets

was created through “Bitcoin Mining”—a legitimate way to “earn” Bitcoin by working to

validate transactions as part of the blockchain.

        34.    United States’ proposed Exhibit 16.10 shows wage-data reported to the State of

Utah. According to that data, the defendant did not earn legitimate wages after the first quarter

of 2015.

        35.    United States’ proposed Exhibit 15.02 is a demonstrative summary of the

defendant’s AlphaBay transactions for which agents were able to capture data. It shows that the

defendant and his co-conspirators earned $2,817,520.93 USD worth of Bitcoin from their drug

sales on AlphaBay. That dollar amount was calculated by taking the US Dollar-to-Bitcoin

exchange rate on the date of each of the 5,589 AlphaBay transactions for which agents captured

data.

        36.    Through the investigation, it was determined that none of the 513.15 Bitcoins

seized from the defendant’s wallets existed in those wallets prior to August 2016.




                                                   11
                                        2   ARGUMENT

       The United States urges the Court to deny the defendant’s request to exclude references

to the dollar value of cryptocurrencies because (1) the present and historical dollar value of

Bitcoin is widely known and readily accessible from commercial exchanges; (2) the

cryptocurrency seized from the defendant’s wallets came solely from illicit activity; (3) revealing

the auction price to the jury will not create unfair prejudice against the defendant because

exchange rates can be easily explained; (4) unlike in a commercial bank saving or checking

account, cryptocurrency wallet software applications do not offer compounding interest to their

customers; and (5) even if some of the cryptocurrency in the defendant’s wallets was “garnered”

by his co-conspirators, the defendant has co-conspirator liability for all of the cryptocurrency

found in his wallets.

       The defendant cites to evidence rules 104 and 403 as justification for his request. Rule

104 requires the Court to decide preliminary questions, such as whether a witness is qualified, a

privilege exists, or evidence is admissible; in so deciding, the Court is not bound by evidence

rules, except rules covering legal privileges. Fed. R. Evid. 104(a).

       Rule 403 is a rule of inclusion, not of exclusion; the law favors admission of all relevant

evidence. United States v. Watson, 766 F.3d 1219, 1241 (10th Cir. 2014)(internal citations

omitted). The rule carries a strong presumption for admissibility. United States v. Grant, 256

F.3d 1146, 1155 (11th Cir. 2001). “Within limits delineated in the Federal Rules of Evidence, the

government is entitled to introduce all relevant, probative evidence at its disposal.” United States

v. Burgess, 576 F.3d 1078, 1099 (10th Cir. 2009). Relevant evidence should seldom be excluded;

the application of Rule 403 should be “cautious and sparing.” United States v. Naranjo, 710 F.2d

1465, 1469 (10th Cir. 1983).



                                                 12
       Evidence that damages the defendant's case is not evidence constituting unfair prejudice.

United States v. Chalan, 812 F.2d 1302, 1308 (10th Cir. 1987). Only unfair prejudice, that is,

prejudice that suggests a decision on an emotional rather than an evidentiary basis, is prohibited

by the rule. Naranjo; supra; United States v. Nevels, 490 F.3d 800, 805 (10th Cir. 2007) (internal

citations omitted). “In performing the [Rule] 403 balancing, the court should give the evidence

its maximum reasonable probative force and its minimum reasonable prejudicial value.” Nevels,

490 F.3d at 805.

       2.1     The historical dollar value of Bitcoin is widely known and readily accessible.

       The defendant argues that the Court does not have enough evidence to find the historical

dollar value of Bitcoin presented at trial will be correct. Doc. 202, at 2. This response is the

United States’ first opportunity to proffer evidence in that regard. The historical dollar value of

Bitcoin is widely known and readily accessible on commercial exchanges. Cryptocurrencies

seeking economic acceptance within regulated markets must be able to justify and track their

value on market platforms. Commodity Futures Trading Comm'n v. McDonnell, 287 F. Supp. 3d

213, 229 (E.D.N.Y. 2018).

       Whether by google search or by referencing one of the major commercial exchanges, the

present and historical dollar values of Bitcoin can be obtained quite easily, as demonstrated in

the statement of facts above. The defendant knows well how to ascertain exchange rates—he

repeatedly engaged in transactions where he either obtained Bitcoin for drugs or sold Bitcoin for

US Dollars. He visited URLs that contained present and historical exchange rates. The proffered

evidence regarding exchange rates should satisfy the Court as it makes its preliminary decisions

under Rule 104(a) and Rule 403.




                                                 13
       2.2     The cryptocurrency seized from the defendant’s wallets came solely from

               illicit activity.

       Contrary to the defendant’s assertion, the United States can and has determined that none

of the cryptocurrency seized from the defendant came from a legitimate source, such as Bitcoin

mining. The defendant had no legitimate wages after the first quarter of 2015. The defendant

earned at least $2.8 million USD worth of Bitcoin from selling controlled substances on

AlphaBay. None of the Bitcoin seized from the defendant’s wallets were awarded to him for

Bitcoin mining—all the Bitcoin came as payment from other wallets.

       None of the cryptocurrency seized from the defendant’s wallets was received by those

wallets prior to the dates alleged in the Indictment. The blockchain—the publicly accessible

ledger that contains all the Bitcoin transactions from its creation until the present time—shows

when the defendant’s Bitcoin was transferred into his wallets. The defendant alleges the United

States has not “sought to differentiate between amounts Mr. Shamo had prior to the dates of the

allegations…” Doc. 202, at 3.

       The defendant did not allege his seized Bitcoin pre-dated the crimes for which he was

indicted —just that the United States had not analyzed his accounts to see if his cryptocurrency

holdings pre-dated his charged criminal conduct. The defendant cited to no specific authority

where a court held exclusion was the appropriate remedy when some of a defendant’s drug

trafficking proceeds were acquired by that defendant prior to the dates alleged in an Indictment.

       But the Court does not have to determine whether exclusion is the correct remedy

because the seized Bitcoin was, in fact, acquired by the defendant during the time period when

he engaged in his continuing criminal enterprise (Count 1), from June 2015 through November

22, 2016.


                                                14
       Bitcoin, like other currencies, is fungible. Determining the date of deposit for a particular

Bitcoin found in a wallet requires the application of one of several accounting methods, such as

the first-in-first-out approach, the last-in-last-out approach, or the lowest intermediate balance

approach. See United States v. Banco Cafetero Panama, 797 F.2d 1154, 1159 (2d Cir.1986). The

Tenth Circuit has limited the use of the lowest intermediate balance approach because the

approach is an “equitable fiction.” In re Foster, 275 F.3d 924, 927 (10th Cir.2001).

       Under either a last-in-last-out approach or a first-in-first-out approach, the Bitcoin seized

from the defendant was transferred into his wallets during the time period when he engaged in

his continuing criminal enterprise. None of the 513.15 Bitcoins seized from the defendant’s

wallets existed in those wallets prior to August 2016, more than one year after the time period

alleged in Count 1 began and only a few months before the defendant’s arrest.

       2.3     Revealing the auction price to the jury will not create unfair prejudice

               against the defendant because exchange rates can be easily explained.2

       The defendant asserts no authority for his claim that informing the jury about the price

for which the Marshal’s Service auctioned off the defendant’s 513.15 Bitcoins would have a

“significantly prejudicial effect.” Id. at 3. The United States has found none.

       The correct test under rule 403 is not whether the evidence will have a prejudicial effect,

but whether the evidence will create unfair prejudice. United States v. Chalan, 812 F.2d 1302,



2
 The defendant also argued that the “exchange rate amount of the E-currency seized in this
matter is the subject of great debate.” Doc. 202, at 3. The United States submits such is not the
case. The exchange rate obtained by the Marshal’s Service at the auction was $10,441.29 USD
per Bitcoin. The Marshal’s Service auctioned off 513.15 Bitcoins that agents had seized from the
defendant’s wallets. Those facts are not “slight estimation[s]” or, to the United States’
knowledge, the subject of “great debate.” Id.


                                                 15
1308 (10th Cir. 1987). Rule 403 is a rule of inclusion, not of exclusion; the law favors admission

of all relevant evidence. Watson, 766 F.3d at 1241. The rule carries a strong presumption for

admissibility. United States v. Grant, 256 F.3d 1146, 1155 (11th Cir. 2001).

       There is no unfair prejudice in explaining to the jury that because of increases in the

value of Bitcoin between the defendant’s arrest and the auction, the auction price was

$5,357,950.38 USD and the auction yielded a net exchange rate of $10,441.29 USD per Bitcoin.

The United States also intends on informing the jury that the dollar-to-Bitcoin exchange rate on

the date of the defendant’s arrest was $748.75 USD. It will further inform the jury that the

513.15 Bitcoins seized from the defendant were worth approximately $384,221.06 USD on the

date of his arrest. These are facts; these facts do not elicit emotions that override reason. They

are not unfairly prejudicial.

       2.4     Unlike a commercial bank, cryptocurrency wallet software applications do

               not offer compounding interest to their customers.

       The defendant argued that the United States failed to consider compounding amounts of

cryptocurrency in the defendant’s wallets and that is another reason why the Court should

exclude evidence of the value of the defendant’s seized cryptocurrency. Doc. 202, at 3. The

defendant cited to no specific authority suggesting exclusion was the appropriate remedy.

       Here again, the Court does not have to determine whether exclusion is the correct remedy

because the defendant’s wallets—software applications—did not offer compounding interest to

those who kept their cryptocurrency in the wallets.

       Commercial banks and credit unions offer compounding interest on fiat currency kept in

bank accounts because the banks and credit unions do not really keep a customer’s money in an




                                                 16
account—that money is invested by the bank in loans or other investments. Unlike the U.S.

dollar or any other fiat currency, Bitcoin is not backed by a government or other legal institution,

it is decentralized and transferred peer-to-peer. Reuben Grinberg, Bitcoin: An Innovative

Alternative Digital Currency, 4 Hastings Sci. & Tech. L.J. 159, 162 (2012).

       Cryptocurrency wallets hold the actual currency. The software engineers who created the

wallets cannot access the wallets without the owner’s password. The cryptocurrency stays in the

wallet until the owner transfers it. There is no compounding interest for cryptocurrency wallets.

The software engineers generally earn their money by charging a small transaction fee for every

transfer of cryptocurrency to or from the wallet.

       2.5     Even if some of the cryptocurrency in the defendant’s wallets was earned by

               his co-conspirators, the defendant has co-conspirator liability for all of the

               cryptocurrency found in his wallets.

       The defendant is liable for the foreseeable acts of his co-conspirators. The defendant

argued that the Court should exclude evidence of the dollar value of his seized cryptocurrency

because the United States has not attempted to distinguish amounts of cryptocurrency garnered

by co-conspirators. Doc. 202, at 3. The defendant cited to no specific authority suggesting

exclusion was the appropriate remedy. Nor did the defendant explain how much of the seized

cryptocurrency was, in his view, earned by co-conspirators.

       But the Court does not have to determine whether exclusion is the correct remedy

because the defendant is liable for the foreseeable acts of his co-conspirators. Under the doctrine

of Pinkerton v. United States, the criminal act of one coconspirator, if it was committed within

the scope of and in furtherance of the conspiracy, can be attributed to another coconspirator for

the purpose of holding the latter responsible for the substantive offense, provided that the


                                                17
criminal act was reasonably foreseeable as a necessary or natural consequence of the conspiracy.

328 U.S. 640, 647-48 (1946); United States v. Lopez, 271 F.3d 472, 480 (3d Cir. 2001); see also

United States v. Clark, 717 F.3d 790, 808-09 (10th Cir. 2013) (holding that defendant guilty of

conspiracy to commit securities and wire fraud was properly convicted of money laundering

under Pinkerton theory of liability; it was reasonably foreseeable to him that money laundering,

and the specific transaction at issue, would be undertaken to further the conspiracy).

       Even if the Bitcoins seized from the defendant’s wallets were earned by one of his co-

conspirators, the defendant is still liable for the crime during which the Bitcoin was earned. All

the seized Bitcoin was transferred into the defendant’s wallets in the last four months of his very

profitable criminal enterprise. Because he is liable for the crime, evidence of proceeds of the

crime should not be excluded.

       The United States asks the Court to deny the defendant’s motion to exclude references to

the dollar value of cryptocurrencies for the reasons stated above.


       Respectfully submitted this 10th day of May, 2019.

                                                      JOHN W. HUBER
                                                      United States Attorney
                                                                                                      /
                                                        /s/ Michael Gadd
                                                      MICHAEL GADD
                                                      Special Assistant United States Attorney




                                                18
